Name: 80/174/EEC: Commission Decision of 22 January 1980 approving a regional programme for Northern Ireland, pursuant to Regulation (EEC) No 355/77 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-02-13

 Avis juridique important|31980D017480/174/EEC: Commission Decision of 22 January 1980 approving a regional programme for Northern Ireland, pursuant to Regulation (EEC) No 355/77 (Only the English text is authentic) Official Journal L 036 , 13/02/1980 P. 0032 - 0033****( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 . COMMISSION DECISION OF 22 JANUARY 1980 APPROVING A REGIONAL PROGRAMME FOR NORTHERN IRELAND , PURSUANT TO REGULATION ( EEC ) NO 355/77 ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 80/174/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS THE GOVERNMENT OF THE UNITED KINGDOM COMMUNICATED ON 8 MAY 1978 A REGIONAL PROGRAMME FOR NORTHERN IRELAND PURSUANT TO REGULATION ( EEC ) NO 355/77 , AND ON 14 SEPTEMBER 1978 AND 2 JANUARY 1979 SUPPLIED ADDITIONAL INFORMATION ; WHEREAS THE SAID PROGRAMME COVERS THE MODERNIZATION , RATIONALIZATION AND EXPANSION OF MARKETING , PROCESSING AND STORAGE FACILITIES FOR : - BEEF AND VEAL , SHEEPMEAT AND PIGMEAT , - POULTRYMEAT AND EGGS , - ANCILLARY INDUSTRIES ( BEEF AND VEAL , PIGMEAT AND POULTRYMEAT ), - MILK AND MILK PRODUCTS , - FISHERY PRODUCTS , - COLD STORES , IN PARTICULAR FOR BUTTER AND MEAT , - CEREALS AND FEEDINGSTUFFS , - HORTICULTURAL PRODUCTS , - POTATOES , - SEED , - FLAX , WITH THE AIM OF IMPROVING THE TECHNIQUES OF PROCESSING AND MARKETING AND HENCE THE QUANTITY AND QUALITY OF THE PRODUCTS PROCESSED AND MARKETED , THEREBY ENSURING THE MAXIMUM VALUE ADDED OF THE BASIC PRODUCTS ; WHEREAS IT THEREFORE CONSTITUTES A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS , IN SO FAR AS THE PROGRAMME RELATES TO MILK AND MILK PRODUCTS , APPROVAL MAY ONLY BE GIVEN SUBJECT TO FUTURE COMMUNITY POLICY DESIGNED TO COPE WITH THE STRUCTURAL SURPLUSES IN THIS SECTOR , AND IN ANY EVENT MAY EXTEND ONLY TO THOSE PARTS UNCONNECTED WITH THE MANUFACTURE OF MILK POWDER AND BUTTER ; WHEREAS APPROVAL OF THE PROGRAMME , TAKING INTO ACCOUNT THE FOREGOING , DOES NOT AFFECT DECISIONS TO BE TAKEN IN PURSUANCE OF ARTICLE 14 OF REGULATION ( EEC ) NO 355/77 RELATING TO COMMUNITY FINANCE FOR PROJECTS , AND IN PARTICULAR FOR THOSE WHICH COULD HAVE THE DIRECT OR INDIRECT EFFECT OF INCREASING THE MANUFACTURE OF MILK POWDER AND BUTTER ; WHEREAS APPROVAL OF THE PROGRAMME DOES NOT AFFECT THE APPROVAL OF PROJECTS , IN PARTICULAR THOSE IN PURSUANCE OF ARTICLE 9 OF REGULATION ( EEC ) NO 355/77 , RELATING TO THE CEREAL AND ANIMAL FOODSTUFFS SECTORS ; WHEREAS , IN SO FAR AS THE REGIONAL PROGRAMME CONCERNS THE ERECTION AND MODERNIZATION OF COLD STORES , APPROVAL MAY EXTEND ONLY TO THAT PART WHICH IS CONNECTED WITH PROCESSING AND MARKETING FACILITIES AND WHOSE PURPOSE IS NOT THE STORAGE OF INTERVENTION PRODUCTS ; WHEREAS , IN SO FAR AS THE REGIONAL PROGRAMME RELATES TO THE FISHERIES SECTOR , THE PROGRAMME MAY BE APPROVED ONLY SUBJECT TO DECISIONS TO BE TAKEN ON THE COMMON FISHERIES POLICY ; WHEREAS THE REGIONAL PROGRAMME CONTAINS SUFFICIENT DETAILS AS REFERRED TO IN ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 , WHICH INDICATE THAT THE OBJECTIVES LAID DOWN IN ARTICLE 1 OF THE SAID REGULATION CAN BE ACHIEVED IN RESPECT OF THE ABOVEMENTIONED SECTORS ; WHEREAS THE SCHEDULED PERIOD FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE LIMIT LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THE REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE AND , IN SO FAR AS THE FISHERIES SECTOR IS CONCERNED , THAT OF THE STANDING COMMITTEE FOR THE FISHING INDUSTRY , HAS ADOPTED THIS DECISION : ARTICLE 1 THE REGIONAL PROGRAMME FOR NORTHERN IRELAND COMMUNICATED BY THE GOVERNMENT OF THE UNITED KINGDOM PURSUANT TO REGULATION ( EEC ) NO 355/77 IS HEREBY APPROVED AS REGARDS THE FOLLOWING SECTORS : - BEEF AND VEAL , SHEEPMEAT AND PIGMEAT , - EGGS AND POULTRYMEAT , - ANCILLARY INDUSTRIES ( BEEF AND VEAL , PIGMEAT AND POULTRYMEAT ), - MILK AND MILK PRODUCTS , EXCLUDING PRODUCTION OF MILK POWDER AND BUTTER , - FISHERY PRODUCTS , - COLD STORES , PROVIDED THAT THEY ARE CONNECTED WITH PROCESSING AND MARKETING FACILITIES AND ARE NOT INTENDED FOR THE STORAGE OF INTERVENTION PRODUCTS , - CEREALS AND FEEDINGSTUFFS , - HORTICULTURAL PRODUCTS , - POTATOES , - SEED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE UNITED KINGDOM . DONE AT BRUSSELS , 22 JANUARY 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT